Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 31, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v Califor*395nia, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
We have considered the issue raised by the defendant in his pro se supplemental brief and find it to be without merit. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.